— Order, Supreme Court, Bronx County (Dominic R. Massaro, J.), entered November 18, 2011, which denied defendant’s CPL 440.46 motion for resentencing, unanimously affirmed.
The court properly exercised its discretion in determining that substantial justice dictated the denial of resentencing. In making this determination, the court made “an individualized assessment of all the relevant facts and circumstances, including, among other things, . . . defendant’s recidivism [and] misconduct while incarcerated” (People v Marti, 81 AD3d 418, 418 [1st Dept 2011], lv denied 17 NY3d 798 [2011] [citation omitted]). Concur — Gonzalez, P.J., Sweeny, Richter and Clark,